Citation Nr: 0424131	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-29 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic right knee disorder to include 
strain residuals.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic residuals of a left leg abrasion.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include dysthymia.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to service connection for chronic residuals 
of a right third finger wart removal.

6.  Entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for chronic right ankle injury 
residuals.  

7.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance or at the housebound rate.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Some of the issues on appeal were before the Board in March 
2000 at which time they were remanded to afford the veteran a 
requested hearing to be conducted by a member of the Board.  
All the issues were before the Board in June 2003 when they 
were remanded for additional evidentiary development.  

The veteran testified before the undersigned at a video 
conference hearing in December 2002.  

During the pendency of the appeal, the veteran's 
representative's authorization to represent claimants for 
benefits before VA was revoked.  The veteran was informed of 
this fact, and of his right to appoint a new representative 
to assist him in his appeal, via correspondence dated in 
February 2002.  The veteran has not appointed a new 
representative.

For reasons explained below, the reopened issue of 
entitlement to service connection for chronic right knee 
disorder, to include strain residuals, and the claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  The April 1986 rating decision which denied service 
connection for right knee strain is final.  

2.  Some of the evidence added to the record subsequent to 
the April 1986 rating decision which denied service 
connection for right knee strain bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, or is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The April 1986 rating decision which denied service 
connection for abrasions to the left leg is final.  

4.  The evidence added to the record subsequent to the April 
1986 rating decision which denied service connection for 
abrasions to the left leg does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  A psychiatric disorder to include dysthymia was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a psychiatric disorder to 
include dysthymia otherwise related to such service.

6.  The competent evidence of record demonstrates that the 
veteran does not currently have a throat disorder.  

7.  The competent evidence of record demonstrates that the 
veteran does not currently experience right third finger wart 
removal residuals.

8.  The evidence of record does not show that the veteran has 
chronic right ankle injury residuals that are proximately due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of VA.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision wherein the RO denied 
service connection for right knee strain, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2003).

2.  Evidence submitted since the April 1986 rating decision 
wherein the RO denied service connection for right knee 
strain is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  The April 1986 rating decision wherein the RO denied 
service connection for chronic residuals of a left leg 
abrasion, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103  (2003).

4.  Evidence submitted since the April 1986 rating decision 
wherein the RO denied service connection for chronic 
residuals of a left leg abrasion is not new and material, and 
the claim for that benefit has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

5.  A psychiatric disorder to include dysthymia, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  A throat disorder, was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

7.  Chronic residuals of a right third finger wart removal 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

8.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment for a right ankle injury have 
not been met or approximated.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found  
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in a letter 
dated in August 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This was not done in this case.  While the Court did not 
address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
AOJ adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v.  
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R.  
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that  
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The veteran has alleged that he received treatment for the 
disabilities on appeal from a private physician shortly after 
his discharge.  The Board further notes, however, that the 
veteran has indicated that these records are not available.  
In April 2002, the veteran reported that he did not have any 
private treatment records pertaining to the claims for his 
nervous condition, right third finger condition, right leg, 
knee and ankle problems, and throat problems.  In a September 
2003 statement, the veteran reported that there were no 
records from Dr. B., who was deceased.  The Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.  

New and material criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (This section was amended effective August 2001.  
However, since the veteran's petition to reopen his service 
connection claims was filed prior to that date, the current 
version of Section 3.156 is not applicable to this appeal.)  
It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic right knee disorder,
to include strain residuals.

Analysis

The pertinent evidence of record at the time of the April 
1986 rating decision, which denied service connection for 
right knee strain, consists of the service medical records 
and a report of a VA examination.

The service medical records revealed that, in January 1978, 
the veteran complained of pain in the right knee which had 
been present for one day.  He reported that he had fallen 
down while running.  Physical examination revealed no 
swelling.  There was a full range of motion.  The impression 
was strain.  At the time of the service separation 
examination in May 1973, clinical evaluation of lower 
extremities was normal.  A separate document dated later the 
same month indicates that the veteran was denying that he had 
any change in his medical condition since his last 
examination.  

On VA examination in February 1986, the veteran reported that 
he injured his right knee when he fell on a wheel rim from a 
truck while in the service.  The pertinent diagnosis was no 
definite positive objective findings - only subjective.  X-
ray examination of the knee was interpreted as being normal.

In April 1986, the RO denied service connection for right 
knee strain.  The RO determined that the right knee strain in 
service was acute and resolved without disabling residuals.  
The veteran was informed of this decision and of his 
procedural and appellate rights via correspondence dated the 
same month.  He did not appeal the denial of service 
connection for right knee strain and that decision became 
final.  

The evidence added to the record subsequent to the April 1986 
rating decision which denied service connection for right 
knee strain consists of reports of VA examinations, VA 
clinical and private medical records, lay statements and 
correspondence and testimony provided by the veteran.  

The veteran underwent several VA examinations.  When 
questioned about his knees at the time of a December 1987 VA 
examination, he responded that they gave out.  The examiner 
was unable to elicit any further complaints about the knees.  
The pertinent diagnosis was knee pathology not evident on 
examination.  A March 1998 VA X-ray examination of the knees 
was interpreted as being normal.  A VA examination in March 
1998 resulted in a pertinent diagnosis of knee disease not 
found.  At the time, the veteran complained of knee pain 
which had been present over the hearts, particularly since 
the 1980's.  

The Board finds that the reports of VA examinations are new 
but not material.  They do not demonstrate that the veteran 
had current residuals of in-service trauma to the right knee.  
In fact, the evidence demonstrates that, at the time of the 
examinations, the veteran did not have any diagnosed knee 
disability.  

The Board finds, however, that new and material evidence has 
been submitted in the form of the VA clinical records which 
demonstrate the current existence of a variously diagnosed 
right knee disability.  A May 1999 VA clinical record 
includes an assessment of chondromalacia.  In July 1999 the 
veteran complained of chronic knee pain.  The assessment was 
chronic knee pain.  X-ray examination was unremarkable.  
However, a July 2000 VA X-ray examination of the bilateral 
knees was as interpreted as revealing mild degenerative 
changes.  An April 2003 clinical record includes an 
impression of bilateral patellofemoral syndrome.  The veteran 
reported that he had had bilateral knee pain which had been 
present for ten years.  The knee pain was not associated with 
any trauma.  This evidence is new and material.  It 
demonstrates the current existence of a right knee 
disability.  The fact that the veteran has a current right 
knee disability was not of record at the time of the prior 
final decision.  

In a November 1999 statement, G. S. reported that the veteran 
was treated by Dr. B, in part, for a right knee problem in 
1973.  This evidence is also new and material.  It provides 
some evidence indicating that the veteran was treated for a 
right knee problem within one year of his discharge.  As 
noted above, when determining if new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  This statement provides some 
evidence of continuity of symptomatology after the veteran's 
discharge from active duty.  

As the veteran has submitted new and material evidence, the 
claim of entitlement to service connection for a chronic 
right knee disorder, to include strain, is reopened.  The 
Board finds, however, that additional evidentiary development 
is required in order to accurately adjudicate the issue.  
This development is addressed in the remand portion of this 
decision.





Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic residuals of a left leg abrasion.

Analysis

The pertinent evidence of record at the time of the April 
1986 rating decision, which denied service connection for 
abrasion to the left leg, consists of the service medical 
records and a report of a VA examination.

The service medical records reveal that in March 1973, the 
veteran reported that he was struck in the left leg by a tire 
iron.  Physical examination revealed an abrasion.  The 
impression was abrasion.  A report of an X-ray examination 
indicated that the veteran stated that a truck tire rim had 
fallen on his left leg.  The X-ray was negative.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in May 1973.  
Clinical evaluation of the lower extremities was normal at 
that time.  A separate document dated later the same month 
indicates that the veteran was denying that he had any change 
in his medical condition since his last examination.  

On VA examination in February 1986, the veteran reported that 
he had skinned his left knee when he fell on a wheel rim 
while in the service.  The knee pain was intermittent.  The 
pertinent diagnosis with regard to the knees was no definite 
positive objective findings - only subjective.  X-ray of the 
knees were interpreted as being normal.  

In April 1986, the RO denied service connection for abrasion 
to the left leg.  The RO determined that the abrasion to the 
left leg in service was acute and resolved without disabling 
residuals.  The veteran was informed of this decision and of 
his procedural and appellate rights via correspondence dated 
the same month.  He did not appeal the denial of service 
connection for abrasion to the left leg and that decision 
became final.  

The evidence added to the record subsequent to the April 1986 
rating decision which denied service connection for abrasion 
to the left leg consists of reports of VA examinations, 
clinical records, lay statements and testimony and 
correspondence from the veteran.  For the reasons set out 
below, the Board finds this evidence is not new and material.  

On a lay statement which was dated in November 1999, G. S. 
reported that the veteran was treated by Dr. B, in part, for 
a left leg problem in 1973.  The Board finds this evidence is 
new but not material.  It does not indicate what problem was 
treated in 1973.  The generic reference to a left leg problem 
in insufficient to indicate that the veteran was treated for 
residuals of left leg abrasions, particularly in light of the 
fact that he had also submitted prior claims for left knee 
problems also.

When questioned about his knees at the time of a December 
1987 VA examination, the veteran responded that they gave 
out.  The examiner was unable to elicit any further 
complaints about the knees.  The pertinent diagnosis was knee 
pathology not evident on examination.  There were no 
complaints about a left leg abrasion.  This evidence is not 
new and material as it does not provide any evidence 
regarding the left leg claim.

A March 1998 VA X-ray examination of the knees was 
interpreted as being normal.  VA examination in March 1998 
resulted in a pertinent diagnosis of knee disease not found.  
The veteran complained of knee pain which had been present 
over the hearts, particularly since the 1980's.  This 
evidence is new but not material.  The evidence does not 
demonstrate the presence of residuals of a left leg abrasion 
nor any link to the veteran's active duty service.  No 
complaints referable to abrasions on the left leg were noted 
and no treatment was rendered for the alleged disorder.

In December 2002, the veteran testified that he injured his 
leg and knees when a truck rim fell.  He reported that he 
still had problems including his leg giving way.  This 
evidence is not new and material.  The fact that the veteran 
was alleging that he injured his left leg during active duty 
was already of record at the time of the prior final 
decision.  This evidence is cumulative of evidence previously 
of record at the time of the prior final rating decision.  

The evidence submitted subsequent to the April 1986 rating 
decision, which denied service connection for chronic left 
leg abrasion residuals, is not, by itself or in connection 
with the evidence previously assembled, so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the claim of 
entitlement to service connection for chronic residuals of a 
left leg abrasion has not been reopened.  38 U.S.C.A. § 5108.

Service connection criteria

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

There are some disabilities, including psychosis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for a psychiatric disorder 
to include dysthymia.  

Analysis

The Board finds that service connection is not warranted for 
any psychiatric disorder to include dysthymia.  The Board 
notes that the service medical records were silent as to 
complaints of, diagnosis of, or treatment for any mental 
disorders.  However, there are numerous diagnoses of the 
current existence of mental disorders from competent sources.  
The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  The Board finds, however, that the preponderance of 
the evidence demonstrates that any currently existing mental 
health disorder was not incurred in or aggravated by active 
duty.

The veteran has alleged that his current mental disorder was 
caused due to the stress of worrying about his grandmother's 
ill health while he was on active duty and the length of time 
it took to get a hardship discharge.  The evidence which 
supports the veteran's claim consists of his testimony and 
correspondence, lay statements dated in 1998, and a letter 
from a private physician.

The veteran testified at a September 1998 RO hearing that he 
was under stress in the military due to his grandmother's ill 
health.  It took a while (approximately two or three months) 
to get a hardship discharge.  He testified before the 
undersigned in December 2002 that he was treated by a private 
doctor, Dr. B., but was unable to obtain these records.  He 
has alleged in correspondence that the stress during military 
service resulted in his current psychiatric disorder.  The 
Board finds, however, that the veteran's testimony and 
allegations do not provide competent evidence of a link 
between any currently existing mental disorder and his active 
duty service.  The veteran is a lay person.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran's 
opinion as to the diagnosis and etiology of his mental 
disorder has not probative value.

Two lay statements were submitted in support of the veteran's 
claim.  In an undated statement which was received at the RO 
in July 1999, E. H. B. wrote that she was married to J.B., 
M.D., who is now deceased.  The author reported that the 
veteran consulted her husband for nerves.  She noted, 
however, that her report was based on what the veteran had 
informed her.  The doctor's treatment records were not 
available.  The Board finds that, while this document 
provides some evidence of continuity of symptomatology, the 
probative value of the evidence is significantly lessened as 
the author clearly reported that the statement was based on 
information provided by the veteran.  The Board further notes 
that the author of the note is apparently a lay person.  The 
Court has held that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  This 
statement does not provide probative evidence of the presence 
of a mental disorder in 1973.

The second lay statement in support of the veteran's claim 
was dated in November 1998.  In that statement, C. E. 
reported that the reason the veteran was discharged was that 
she needed him and this caused him stress.  As a result of 
the stress, the veteran consulted a private physician, J. B., 
who is now deceased.  The Board finds that this evidence does 
not provide a competent link between a currently existing 
mental disorder and the veteran's active duty service.  The 
author is a lay person, and as such, her opinion as to what 
was the reason for the cause of the veteran's discharge is 
without probative value.  Espiritu v. Derwinski, 2 Veltap. 
492, 494 (1992).  This letter does provide some evidence of 
continuity of symptomatology in that it provides objective 
evidence that the veteran consulted a private physician after 
discharge, allegedly for stress.  However, it does not 
provide competent evidence that the veteran had a mental 
disorder due to service.

The evidence which provides the greatest support for the 
veteran's claim consists of a January 2000 letter from G. C. 
E., M.D.  In the letter, the physician noted that the veteran 
was given a "hardship" discharge after eight months on 
active duty due to dysthymia caused by worrying about his 
grandmother.  The veteran informed the author that he sought 
treatment from his family doctor, Dr. B.  The author listed 
numerous symptoms the veteran experienced which he attributed 
to the anxiety caused by worrying about his grandmother.  He 
wrote that the trauma of a separation anxiety was caused by 
military service which was the precipitating factor in the 
veteran's current disability.  This letter provides competent 
evidence of the diagnosis of a mental disorder and a link 
between a currently existing mental disorder and the 
veteran's active duty service.

The Board finds, however, that the evidence in support of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is outweighed by other 
competent evidence of record which indicates that the 
currently existing disability was not incurred in or 
aggravated by active duty.

While the veteran has alleged that he experienced mental 
problems during active duty and continuously thereafter, 
there is no competent evidence of a diagnosis of a mental 
disorder during active duty or for many years thereafter.  
While the veteran indicated on a Report of Medical History he 
completed in 1972 at the time of his enlistment that he had 
or had had problems with being nervous, he also testified 
before the undersigned that he did not receive any mental 
health treatment during active duty.

The veteran testified that he was treated in 1973 for stress 
but the clinical records which would have documented this 
treatment were unobtainable.  The probative value of the 
objective evidence of this treatment in 1973, in the form of 
the veteran's allegations and the lay statements, is reduced 
for the reasons stated above.  The Board finds the evidence 
of continuity of symptomatology to be weak at best.

The first objective evidence indicating that the veteran was 
treated for mental problems was dated in the 1980's.  
Clinical records and reports of VA examinations dated in the 
mid-80's demonstrate that the veteran was diagnosed with and 
began receiving mental health treatment at that time.

The Board notes that there is competent evidence of record 
indicating that the cause of the veteran's mental problems is 
a personality disorder.  The veteran was hospitalized at a VA 
facility in July 1986.  He reported that he was discharged 
from active duty on a hardship because his grandmother was 
not well.  He reported that being on orders to go to Germany 
as a driver in a transportation unit caused him anxiety and 
headaches and other problems.  He opined that the 
disabilities should be service-connected.  The diagnosis at 
the time of the hospitalization was mixed personality 
disorder with anti-social and histrionic traits.  The 
diagnosis was based on the opinion of four Board certified 
psychiatrists.  It was noted that there were no clinical 
signs of depression during the hospitalization.

VA examinations which were conducted in December 1987 and 
January 1989 resulted in pertinent diagnoses of mixed 
personality disorder with features or antisocial and 
histrionic personality disorders.  

With regard to the diagnoses of personality disorder, the 
Board notes that congenital or developmental defects such as 
personality disorders and mental deficiency, are not diseases 
or injuries within the meaning of applicable legislation.  
See 38 C.F.R. § 3.303(c).  Service connection cannot be 
granted for a personality disorder.

Beginning in the late 1980's, clinical records and reports of 
VA examinations include diagnoses of dysthymia.  
Significantly, none of these clinical records attribute the 
disability to the veteran's active duty service.  The Board 
notes that some of the records include references by the 
veteran to his active duty service but no link was made.

A July 1997 VA clinical record includes a diagnosis of 
chronic dysthymia.  On VA examination in March 1998, the 
veteran alleged that being in the service while his 
grandmother needed him stressed him out.  He was never 
overseas but he may have been scheduled to go to Germany and 
he was anxious about it.  The diagnosis from history and 
clinical interview was dysthymia.  No link was made to active 
duty.  

An August 2003 VA clinical record includes the notation that 
the veteran reported that his depression started while he was 
in the military in 1973.  The depression was due to the 
veteran being in the military while his grandmother was sick.  
He got out on a hardship discharge based on the grandmother's 
illness.  The grandmother was alive as of the time of the 
treatment.  The assessment was dysthymic disorder.  No link 
was made to active duty.

In addition to the above evidence which cuts against the 
veteran's claim, the Board places great probative weight on 
the report of a February 2004 VA examination.  This 
examination was scheduled, at the Board's direction, to 
determine the nature and etiology of the veteran's mental 
disorder.  At the time of the examination, the veteran 
reported that he was depressed in the military because of his 
grandmother's illness and that he had been continuously 
depressed since then.  The grandmother died in October 2003.  
The diagnosis was personality disorder, not otherwise 
specified.  The examiner noted that, if the veteran had a 
dysthymic disorder, it did not begin during active duty.  The 
examiner reported that he had reviewed the veteran's claims 
files prior to the examination.  The Board places greater 
probative value on this report over the opinion included in 
the January 2000 letter from G. C. E., M.D.  The opinion 
included in the report of the February 2004 VA examination 
was based on a review of all the evidence of record in 
addition to interviewing the veteran.  It appears that the 
opinion from Dr. G. C. E. was based on a self-reported 
history by the veteran.  Dr. G. C. E. referenced the fact 
that the veteran was given a hardship discharge due to 
dysthymia.  There is no objective evidence of record, 
however, to document this allegation that the discharge was 
due to dysthymia.  The Board notes that medical evidence that 
relies on history provided by the veteran is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Court has 
also held that a fully informed decision, based on objective 
documentation and review of all relevant records, is more 
probative than an examination based on related history or 
memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); Owens 
v. Brown, 7 Vet. App. 429 (1995).  Based on the above, the 
Board places greater probative weight on the opinion included 
in the report of the February 2004 VA examination which 
determined that the correct diagnosis for the veteran's 
mental disorder was a personality disorder and there was no 
mental disorder which was linked to active duty.  As noted 
above, service connection cannot be granted for a personality 
disorder.

The Board finds that there is no probative evidence of the 
presence of a mental disorder during active duty.  The 
evidence of continuity of symptomatology of the mental 
disorder from the time of the veteran's discharge from active 
duty to the present is weak.  The weight of the probative 
evidence demonstrates that the correct diagnosis for the 
veteran's mental disorder is a personality disorder which 
cannot be service-connected.  The weight of the evidence has 
also demonstrated that the veteran did not have dysthymia as 
a result of his active duty service.  

Additionally, as there is no probative evidence of the 
presence of a diagnosed psychosis to a compensable degree 
within one year of the veteran's discharge, service 
connection is not warranted on a presumptive basis.

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against a finding that the 
currently existing mental disorder is related to the 
veteran's active duty service.  It follows that there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue. 

Entitlement to service connection for a throat disorder.  

Analysis

The Board finds that service connection is not warranted for 
a throat disorder.  On a Report of Medical History the 
veteran completed in November 1972 at the time of his entry 
into active duty, he indicated that he had or had had 
problems with his ear, nose or throat.  An annotation was 
made that the veteran had occasional tonsillitis.  The only 
other reference in the service medical records to a throat 
problem is included in a December 1972 record.  It was noted 
at that time that physical examination revealed that the 
throat was red.  The impression was upper respiratory 
infection.  Clinical evaluation of the mouth and throat was 
normal at the time of the service exit examination which was 
conducted in May 1973.  A throat disorder was not diagnosed 
during active duty.  

Clinical records dated subsequent to the veteran's discharge 
include very infrequent references to the throat problems 
many years after the veteran's discharge.  Significantly, 
none of these records includes an actual diagnosis of a 
throat problem nor do they attribute a currently existing 
throat disorder to the veteran's active duty service.  In 
order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Veltap. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Veltap. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Physical examination of the throat revealed mild erythema as 
indicated on a VA clinical record dated in November 1986.  
The diagnosis was bronchitis and viral syndrome with post 
nasal drip.  

A June 1999 VA clinical record indicates that the veteran was 
complaining of a persistent sore throat.  His throat had been 
sore for three weeks.  The pertinent assessments were 
questionable gastroesophageal reflux disease and questionable 
neuralgia.  A separate clinical record also dated in June 
1999 indicated that the veteran's throat problem was 
worsening.  Another record dated the same month indicates 
that the veteran reported that he had a persistent sore 
throat since his tonsils were removed in 1987.  This evidence 
tends to weigh against the veteran's claim and against 
finding continuity of symptomatology as his own statements 
indicate that the throat problems began after the veteran's 
discharge.

On VA examination in January 2001, the veteran reported that 
he had had trouble with his throat in the military and in 
1977, he had a tonsillectomy.  He reported that his throat 
remained sore and irritated.  Physical examination revealed 
no evidence of infection or ulceration.  The pertinent 
impression was post-operative status post tonsillectomy for 
tonsillar hypertrophy.  This evidence weighs against the 
claim as it demonstrates that the veteran does not have a 
current throat disorder.

The Board notes that in a November 1999 statement, G. S. 
reported that the veteran was treated by Dr. B., in part, for 
throat problems in 1973.  While this evidence provides some 
evidence of continuity of symptomatology, it does not 
demonstrate that the veteran had an actual throat disorder.  
The author is a lay person, and as such, is not competent to 
diagnose a particular disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran testified before the undersigned that his throat 
problems began during active duty.  He reported he had 
problems with his tongue.  He sought treatment after 
discharge from a private physician, Dr. B., "maybe a 
thousand times."  The Board finds this testimony provides 
some evidence of continuity of symptomatology.  The Board 
notes the veteran is competent to report on symptomatology he 
experienced.  However, lay assertions of symptomatology or 
injury may suffice where the determinative issue is not 
medical in nature.  In that case, competent medical evidence 
is required.  See Harvey, 6 Vet. App. at 393; see also Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).

The Board finds that the evidence of record, which indicates 
continuity of symptomatology in the form of the veteran's 
testimony and the lay statement from G.S., is outweighed by 
the information included in the clinical records dated in 
June 1999 and the lack of any other clinical records prior to 
that time indicating problems with the veteran's throat.  The 
Board notes that, in June 1999, the veteran indicated on 
three different occasions that his throat problems began 
after his active duty service.  The Board places greater 
probative value on this self-reported history which was 
provided prior to the veteran's submission of his claim of 
entitlement to service connection for a throat problem as 
there was no potential pecuniary gain to be had at the time 
the statements were made.  The Board further notes that the 
veteran obtained a statement from the widow of the physician 
where he alleged he was treated a thousand times for his 
throat.  This statement from the physician's widow only 
indicated that the veteran was treated for nerves.  There was 
no mention of a throat disorder.

To the extent that there is some evidence of continuity of 
symptomatology, there is no competent evidence of a nexus 
between any current throat disorder and the symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

As there is no competent evidence of the current existence of 
a throat disorder, no competent evidence of a permanent 
throat disorder during active duty, and as the weight of the 
evidence is against a finding of continuity of symptomatology 
of a throat disorder, the claim of entitlement to service 
connection for a throat disorder must be denied.  There is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to this issue.

Entitlement to service connection for right third finger wart 
removal residuals.

Analysis

The Board finds that service connection is not warranted for 
a right third finger wart removal residuals, as there is no 
competent evidence of the presence of current residuals of a 
right third finger wart removal.

The service medical records reveal that, in May 1973, a wart 
was removed from the veteran's right mid finger.  There were 
no further complaints of, diagnosis of or treatment for any 
finger problems during active duty.

A December 1999 X-ray examination report indicated the 
clinical history was of a nodule on the third right hand over 
the distal interphalangeal joint with a history of having a 
nodule excised from the same location in the past.  The X-ray 
was interpreted as revealing a normal study.  On VA 
examination in January 2001, the veteran reported that he had 
a wart excised from the dorsum of the middle finger of the 
right hand some years prior.  He alleged that the hand 
remained sore and he has pain in his finger as a result of 
the wart.  Physical examination of the middle finger of the 
right hand revealed an area where a benign mole had been 
removed.  The area was macular in appearance and slightly 
depigmented, measuring 2 x 3 cm.  The area did not impair 
range of motion of the finger and the finger was not 
deformed.  Grip was adequate.  The impression was post 
excision of a benign mole, dorsum, middle finger of the right 
hand.  An actual finger disability was not diagnosed.  This 
evidence demonstrates that the veteran does not currently 
experience any residuals of a wart removal on the third 
finger of the right hand.  

With regard to continuity of symptomatology, the Board notes 
there are no clinical records demonstrating the presence of 
an injury to the right third finger for many years after the 
veteran's discharge from active duty.  This would weigh 
against a finding of continuity of symptomatology.  However, 
in a November 1999 statement, G. S. reported that the veteran 
was treated by Dr. B, in part, for a problem with the finger 
on his right hand in 1973.  This record provides some 
evidence of continuity of symptomatology.  In December 20002, 
the veteran testified that he had a wart removed during 
service and had had problems with his right hand ever since.  
This also provides some evidence of continuity of 
symptomatology.  However, there is no competent evidence of a 
nexus between any current right third finger disorder and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  No physician 
has noted the veteran's report of continuity of 
symptomatology and linked this to a currently existing right 
finger disorder.  

As there is no competent evidence of the current existence of 
a right finger disorder, which could be considered a 
permanent residual of the inservice right finger wart 
removal, and as the weight of the evidence is against a 
finding of continuity of symptomatology of such claimed 
disorder, the claim of entitlement to service connection for 
right third finger wart removal residuals must be denied.  
There is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to this issue.

Entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for
 chronic right ankle injury residuals.

Criteria

Under 38 U.S.C.A. § 1151 it is provided that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 
3.800.  They provide, in pertinent part, that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. §  
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of 38 U.S.C.A. 
§ 1151 and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The United States Court of Appeals 
for the Federal Circuit issued a decision in the same case, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as did the  
United States Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the CAVC.  60 Fed.  
Reg. 14,222 (March 16, 1995).  The interim rule was later  
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Another amendment to 38 U.S.C.A. § 1151 was made to reinsert 
a requirement of fault or negligence on the part of the VA 
for claims filed on or after October 1, 1997.  The veteran's 
claim was filed after October 1, 1997.  Therefore, the 
amended law is applicable to his claim.  See VAOPGCPREC 40-
97, published at 63 Fed. Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was due to (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Although claims for 38 U.S.C. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Factual Background

The veteran submitted his claim of entitlement to 
compensation for a right ankle injury in July 1997.  His 
representative alleged that the veteran fell in the bathroom 
at the Little Rock VA Medical Center (VAMC) on June 19, 1997.

A June 19, 1997 VA clinical record indicates that the veteran 
was seen at the primary care clinic on that day.  The record 
does not reference any injury to the right ankle or any fall 
the veteran was involved with.  

A July 28, 1997 VA clinical record includes the notation that 
the veteran stated that he hurt his right ankle on June 19.  
The impression was pain in the right ankle following a right 
ankle sprain per the veteran's report.  A separate clinical 
record dated the same month includes an assessment of right 
ankle sprain.  Another clinical record includes the notation 
that the veteran was requesting pain medication for right 
ankle pain secondary to a fall at a VA hospital on June 19, 
1997.

An August 1997 VA clinical record indicates that the veteran 
reported that he injured his left ankle in June 1996.  The 
diagnosis was sprain of the left ankle.  It should be noted 
that the examiner wrote the word left four different times so 
it was not a single transposition.  Due to the consistency in 
referring to the left ankle, the Board assumes this is what 
the veteran was complaining about at that time and not a 
right ankle injury which was transposed to the left by the 
examiner.  

In September 1997, the veteran reported that he had fallen on 
June 7, 1997.  The fall was allegedly due to a wet floor in 
the bathroom.  He reported that it was late and he didn't 
seek help at that time.  He came back when he realized that 
he was not going to heal.  

In a September 1997 statement, J.N. reported that she was 
present on July 19, 1997 at the VA hospital when the veteran 
slipped and hurt his right ankle in the bathroom.  

A VA examination in March 1998 resulted in a pertinent 
diagnosis of residuals of a fracture of the right ankle.  The 
veteran reported at that time that he injured the ankle as a 
result of a fall in a bathroom.  He had a lateral malleolar 
fracture.  

In July 1998, J.N. reported that the veteran had daily 
problems with his right ankle.  

The veteran testified at a RO hearing in September 1998 that 
he injured his right ankle when he slipped and fell in a 
bathroom at the hospital at "John L."  The fall occurred on 
August 17, 1997.  He did not receive any treatment for the 
ankle until approximately one week later.  He thought the 
ankle would heal but it increased in pain after one week.  He 
reported that he did not inform anyone of the accident at the 
time it occurred.   

A May 1998 VA record includes the notation that the veteran 
injured his right ankle one year prior.  The pertinent 
assessment was chronic ankle pain.  

A September 1998 VA MRI examination of the right ankle was 
interpreted as revealing pathology that was consistent with 
talonavicular coalition.  A December 1998 VA clinical record 
includes a diagnosis of possible chronic ankle sprain.  

A March 1999 VA clinical record includes an assessment of 
chronic right ankle pain of an unknown etiology probably 
degenerative joint disease.  

A September 2000 clinical record indicated that the veteran 
was complaining of right ankle pain.  The assessment was 
traumatic arthritic complications from an ankle injury in 
1997.  

The veteran testified before the undersigned in December 2002 
that he had chipped a plate off of his right ankle in the 
bathroom at a VA facility.  The floor was wet.  Apparently no 
report was made of the incident.  He was eventually casted.  
He thought the fall occurred in 1997.  

An October 1998 VA clinical record includes the notation that 
the veteran had a history of a questionable right ankle 
fracture one year prior which left him in a wheel chair 
secondary to right ankle pain.  An X-ray was interpreted as 
revealing no arthrosis.  

Current records reflect intermittent complaints of and 
treatment for right ankle pain.  

Analysis

The veteran has alleged that he injured his right ankle due 
to a fall at a VA facility which was the result of VA 
negligence apparently due to a wet floor.  There is some 
competent evidence of record demonstrating the current 
existence of a right ankle injury.  The claim must be denied 
however, as there insufficient evidence of record to 
demonstrate that the veteran actually injured his right ankle 
at a VA facility as a result of hospitalization or medical 
treatment, or that VA was at fault for the injury.  The VA 
clinical record dated June 19, 1997 was silent as to any 
indication that the veteran injured his right ankle at that 
time.  The only evidence of record which demonstrates that 
the veteran actually injured his right ankle at a VA facility 
is the veteran's own testimony and allegations, the lay 
statement from J.N. and recitations of the alleged history of 
the right ankle injury which are included in the clinical 
records dealing with treatment for the right ankle.  

The Board has placed significantly reduced probative value on 
the veteran's allegations of the etiology of his right ankle 
injury due to inconsistencies in his statements.  He 
originally indicated that he injured his right ankle on June 
19, 1997.  However, in August 1997, he informed a health care 
professional that he injured his left ankle, not the right 
one, and that the injury occurred in June 1996.  In September 
1997, he informed a VA health care provider that he injured 
his right ankle as a result of a fall which occurred on June 
7, 1997.  In September 1998, the veteran testified that he 
injured his right ankle in a fall which occurred on August 
17, 1997.

The veteran also submitted a lay statement from J. N. which 
was received in September 1997.  In this lay statement, the 
author reported that the veteran injured his right ankle as a 
result of a fall which occurred on July 19, 1997.  This 
evidence which was submitted in support of the veteran's 
claim actually weighs against it as it indicates that the 
date of the alleged accident was different from that reported 
by the veteran.

As noted above, there are several VA clinical records which 
include notations indicating that the veteran injured his 
right ankle as a result of a fall at a VA facility.  
Significantly, however, all these records are apparently 
based on a self-reported history by the veteran and not on 
any objective evidence demonstrating that the veteran fell at 
a VA facility on June 19, 1997.  Medical evidence that relies 
on history provided by the veteran is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  There is no evidence 
of record, other than the veteran's own allegations, that his 
injury was the result of VA negligence (presumably due to a 
wet floor).

Based on the above, the Board finds that service connection 
is not warranted for chronic right ankle injury residuals. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic right knee 
disorder, to include strain residuals, has been reopened; to 
this extent only, the appeal is granted.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for chronic 
residuals of a left leg abrasion has not been reopened; the 
appeal is denied.

Service connection for a psychiatric disorder, to include 
dysthymia, is not warranted; the appeal is denied.  

Service connection for a throat disorder is not warranted; 
the appeal is denied.  

Service connection for chronic residuals of a right third 
finger wart removal is not warranted; the appeal is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic right ankle injury residuals is not warranted; the 
appeal is denied.  


REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  In reviewing the record the Board is 
unable to find that the appellant has been furnished proper 
VCAA notice with regard to his claim of entitlement  to 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  The Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  In the past, the Board had been attempting to 
remedy any VCAA notice deficiency by sending the appellant a 
VCAA notice letter under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, while the Board regrets further delay in appellate 
review, the claim of entitlement to special monthly pension 
based on the need for regular aid and attendance or at the 
housebound rate case must be returned to the RO for issuance 
of VCAA notice before the Board may proceed with appellate 
review. 

Also as indicated above, the Board has found that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic right knee 
disorder, to include strain.  There is now evidence of record 
of a current right knee disability and evidence of an in-
service injury.  The Board finds that a VA examination is 
required in order to determine if there is a link between the 
two, as alleged by the veteran.

Wherefore the issues of entitlement to service connection for 
chronic right knee disorder, to include strain residuals, and 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate are 
hereby REMANDED to the RO, via the AMC, for the following 
actions:


1.  The RO/AMC should furnish the 
appellant with an appropriate letter to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and its implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO/AMC 
should ensure that the appellant has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be asked 
to submit any additional evidence that is 
in his possession and is pertinent to 
either of the two claims now being 
remanded.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently existing right knee 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All medically indicated 
tests should be accomplished.  All 
clinical and special test findings should 
be clearly reported. 

As to right knee disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
right knee disability is related to the 
right knee strain documented in the 
veteran's service medical records.  A 
detailed rationale for all opinions 
expressed should be furnished.   

3.  After completion of the above, and 
any additional development the RO/AMC may 
deem necessary, the RO/AMC should review 
the record and determine if the benefits 
sought on appeal can be granted.  The 
appellant should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The appellant has the right to submit additional evidence and 
argument on the two matters that the Board has remanded to 
the regional office via the AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He is hereby reminded, however, of his 
duty to cooperate with VA's development of his claims, which 
includes his duty to report for any scheduled medical 
examinations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



